    Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 1 of 27 PAGEID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


CROSSFIT, INC.,

         Plaintiff,                                 Case No.

vs.

NATIONAL STRENGTH AND
CONDITIONING ASSOCIATION,

         Defendant.



               NON-PARTY THE OHIO STATE UNIVERSITY’S COMBINED
                     MOTION AND MEMORANDUM IN SUPPORT
               TO QUASH SUBPOENAS AND FOR A PROTECTIVE ORDER

         This Motion to Quash Subpoenas and for a Protective Order seeks to protect non-party

The Ohio State University (“OSU”) from excessive, repetitive, and harassing subpoenas from

CrossFit, Inc. (“CrossFit”), arising out of CrossFit’s litigation with the National Strength and

Conditioning Association (“NSCA”). Since 2014, CrossFit and NSCA have been litigating in

California federal and state courts1 regarding an article authored by Steven Devor and others that

was published by the Journal of Strength and Conditioning Research (“JSCR”), entitled

“Crossfit-based high intensity power training improves maximal aerobic fitness and body

composition” (“the Devor article”). CrossFit has turned its dispute against NSCA into an all-out

discovery war. In addition to extensive and costly discovery disputes between CrossFit and



1
  There are two cases between CrossFit and NSCA. The “Federal Case” refers to CrossFit, Inc.,
v. National Strength and Conditioning Association, a case pending in the U.S. District Court for
the Southern District of California, Case No. 3:14-cv-1191. The “State Case” refers to National
Strength and Conditioning Association v. CrossFit, Inc., a case in San Diego County Superior
Court, Case No. 37-2016-00014339, domesticated in Franklin County Court of Common Pleas,
Case No. 17 MS 05 00315.

                                                1
012434\000012\4009905.7
 Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 2 of 27 PAGEID #: 2




NSCA, numerous subpoenas have been issued to third parties. To date, OSU has been served

with seven subpoenas in the two California CrossFit/NSCA cases. CrossFit’s forensic examiner,

Stroz Friedberg, has racked up millions of dollars in fees in support of CrossFit’s discovery on

discovery against NSCA. CrossFit has now turned its sights on non-party OSU, arguing that it is

entitled to forensically image OSU servers without regard to privacy protections because OSU

did not preserve one email it had no obligation to preserve.

        Before this Court are CrossFit’s sixth and seventh subpoenas to OSU. They command

OSU to submit to further intrusive and protracted discovery in violation of federal law, including

the Family Educational Rights and Privacy Act of 1974 (“FERPA”), 20 U.S.C. § 1232g, and to

permit discovery on discovery for no valid purpose. CrossFit’s October 1, 2018, Rule 30(b)(6)

testimony subpoena (“the October 2018 Testimony Subpoena” (attached as Exhibit A)), seeks

extensive testimony from OSU regarding document retention policies, data management, and

prior document collection and production efforts. The November 14, 2018, records subpoena

(“the November 2018 Records Subpoena” (attached as Exhibit B)) demands that OSU provide

CrossFit’s forensic examiner with direct access to OSU computer systems to image all OSU

electronic resources ever used by OSU Professor William Kraemer and his assistant, Joan

Kraemer—something that would require OSU to violate FERPA and jeopardize its federal

funding.

        Because CrossFit has failed to avoid imposing undue burden and expense on OSU as

required by Fed. R. Civ. P. 45(D)(1), OSU moves this Court for an Order quashing these

subpoenas under Rule 45(D)(3) and for a Protective Order under Rule 26(c) that forbids the

30(b)(6) deposition. In support thereof, OSU states:




                                                2
012434\000012\4009905.7
 Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 3 of 27 PAGEID #: 3




        1.       CrossFit already issued, and OSU already responded to, five subpoenas from

CrossFit in the California cases. Every time OSU responds to a subpoena, CrossFit responds with

another, broader subpoena requesting new, different, and larger sets of information. CrossFit’s

repeated and increasingly demanding subpoenas and CrossFit’s counsel’s unnecessarily

burdensome and harassing meet and confer process has imposed and will continue to impose

undue burden and expense on non-party OSU.

        2.       CrossFit now accuses OSU, a non-party, of violating non-existent general

preservations duties in the California litigation. CrossFit also attempts to apply a sanctions order

imposed against NSCA on OSU, a non-party to whom the order does not apply. In doing so,

CrossFit wrongly seeks discovery on discovery of a non-party, creating further undue burden and

expense.

        3.       Most importantly, OSU notified CrossFit numerous times that any production

from OSU must satisfy FERPA, which requires either written consent or advance notice to

affected students and/or their parents before OSU can disclose information about students to a

third party, even if the disclosure is made pursuant to a subpoena or court order. CrossFit refused

to limit the scope of its current document requests to avoid needlessly capturing irrelevant

student records, or to allow OSU to control the review so it is conducted in a manner that both

complies with FERPA and avoids undue burden and expense to OSU. Approximately 29 percent

of OSU’s operating revenue for the 2017-2018 academic year came from federal funding. Failure

to comply with FERPA can lead to a loss of federal funding. CrossFit’s demand that entire

computer systems and servers be turned over without prior OSU review would violate FERPA

and jeopardize OSU’s federal funding.




                                                 3
012434\000012\4009905.7
 Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 4 of 27 PAGEID #: 4




        4.       In addition, CrossFit already subpoenaed OSU for a 30(b)(6) deposition four

years ago, and in March 2015, OSU produced a corporate designee for deposition. CrossFit’s

attempt to obtain a second 30(b)(6) deposition without leave of court violates Rule

30(a)(2)(A)(ii).

        5.       Undersigned counsel for OSU certifies that OSU has in good faith met and

conferred with CrossFit in an effort to resolve this discovery dispute without court action. As

described in the Declaration of Matthew I. Kaplan (attached as Exhibit C), OSU provided timely

written objection to the November 2018 Records Subpoena pursuant to Rule 45(d)(2)(B) and met

and conferred with counsel for CrossFit via telephone and email multiple times prior to filing

this Motion, as required by Rule 26(c)(1). In addition, the Ohio Attorney General’s Office

(“OAG”), through Assistant Attorney General Reid Caryer, met and conferred extensively on

OSU’s behalf with counsel for CrossFit, as described in the Declaration of Reid T. Caryer

(attached as Exhibit D).

        6.       The grounds for this Motion are set forth more fully in the incorporated

Memorandum in Support.




                                               4
012434\000012\4009905.7
 Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 5 of 27 PAGEID #: 5




Dated: December 14, 2018               Respectfully submitted,


                                       /s/Scott J. Stitt
                                       Scott J. Stitt (0073943)
                                       TUCKER ELLIS LLP
                                       175 S. Third St., Suite 520
                                       Columbus, OH 43215
                                       Tel: 614.358.9304
                                       Fax: 614.358.9712
                                       E-mail: scott.stitt@tuckerellis.com

                                       Trial Attorney for Non-Party
                                       The Ohio State University

                                       Jeffrey C. Sindelar Jr. (0084252)
                                       TUCKER ELLIS LLP
                                       950 Main Avenue, Suite 1100
                                       Cleveland, OH 44113-7213
                                       Tel: 216.592.5000
                                       Fax: 216.592.5009
                                       E-mail: jeffrey.sindelar@tuckerellis.com

                                       Attorneys for Non-Party
                                       The Ohio State University




                                       5
012434\000012\4009905.7
 Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 6 of 27 PAGEID #: 6




                     MEMORANDUM IN SUPPORT OF MOTION
               TO QUASH SUBPOENAS AND FOR A PROTECTIVE ORDER

        This Motion to Quash and for a Protective Order finds its way to this Court after over

four years and seven subpoenas to non-party OSU stemming from extensive litigation and

collateral discovery on discovery between CrossFit and NSCA in California state and federal

courts. In the Federal Case alone, CrossFit’s forensic examiner, Stroz, has charged millions of

dollars in fees. (Order Denying Motion to Appoint Special Master and Setting Scheduling Order

(“Scheduling Order”) 6:21, 7:2-3, 13:14-20 (attached as Ex. 2 to November 2018 Records

Subpoena) (noting that Stroz required only an initial $10,000 retainer, provided “no ‘budgets,

projects, or timelines,’” and had “billed $938,672.72 prior to July 18, 2018,” when it issued

invoices for April, May, and June 2018 totaling $1,381,251.11”).) Similar exorbitant collateral

discovery costs in the State Case recently caused NSCA to move to dismiss its action. See

Docket, National Strength and Conditioning Association v. CrossFit, San Diego Sup. Ct., No.

37-2016-14339; see also Ryan Boysen, CrossFit Rival Drops Defamation Suit, Citing Discovery

Costs, LAW360 (Nov. 29, 2018) (attached as Ex. G to Kaplan Decl.) (explaining that NSCA

dropped its State Case strictly as a “business decision” due to “unusual and extraordinary”

forensic discovery expenses reaching seven figures).

        CrossFit is now seeking to impose similar exorbitant discovery burdens on non-party

OSU. By demanding Stroz be given direct access to OSU’s computer systems to image drives in

violation of Federal law, routinely threatening motions to compel, and issuing preservation

demands to OSU and its counsel (including the Ohio Attorney General’s Office), CrossFit’s

counsel has made clear that it will bully anyone who attempts to limit its costly discovery

warfare.




                                               1
012434\000012\4009905.7
 Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 7 of 27 PAGEID #: 7




         OSU comes to this Court after years of responding to CrossFit discovery demands and

months of trying negotiate with CrossFit regarding its latest demands to no avail. Only

intervention by this Court will put an end to CrossFit’s unrelenting and abusive discovery on

nonparty OSU.

    I.      FACTUAL BACKGROUND

    A. CrossFit’s First and Second Subpoenas to OSU—September 2014.

         CrossFit issued its first two subpoenas to OSU in September 2014. The first subpoena

(the “September 2014 Records Subpoena,” attached as Exhibit A to Declaration of Daniel

Forsythe (attached as Exhibit E)) requested all documents in OSU’s possession from January 1,

2008, to the present that related to ten categories of documents that included (among other

things) the Devor Study and the Devor Article, CrossFit, agreements between OSU and the

NSCA, OSU’s employment of Steven Devor, and OSU’s document destruction, retention, and

alteration policies, including how those policies related to electronically-stored documents and

email. (Attachment to 2014 Records Subpoena at 3-5.)

         OSU, represented by the Ohio Attorney General’s Office (“OAG”), met and conferred

with CrossFit before producing documents on October 6, 2014, while maintaining objections that

the subpoena was overly broad, vague, confusing, not relevant, not reasonably calculated to lead

to the discovery of admissible evidence, and improperly sought information protected by the

attorney-client privilege and work product doctrine. (Forsythe Decl. ¶¶ 7-8; Letter from Daniel

R. Forsythe to Paul Serritella (Oct. 6, 2014.), Forsythe Decl. Ex. D at 1). OSU made

supplemental productions on January 15, March 5, and March 12, 2015. (Forsythe Decl. ¶¶ 9-11;

Forsythe Letters dated Jan. 15, March 5, and March 12, 2015, Forsythe Decl. Ex. D at 2-4).)




                                               2
012434\000012\4009905.7
    Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 8 of 27 PAGEID #: 8




         The second subpoena (the “September 2014 Testimony Subpoena” (attached as Ex. B to

Forsythe Decl).) sought deposition testimony regarding (among other things) the allegations in

CrossFit’s Complaint in the Federal Case, OSU’s involvement in the Devor Study, agreements

between OSU and the NSCA, and OSU’s document destruction, retention, and alteration

policies, including how those policies related to electronically-stored documents and email.

(Attachment to 2014 Testimony Subpoena at 2-4.) On March 13, 2015, OSU sat for deposition,

producing Dr. Steven Devor for testimony in response to the September 2014 Testimony

Subpoena. (Forsythe Decl. ¶ 12.)

      B. CrossFit’s Third Subpoena to OSU—September 2015

         In September 2015, CrossFit issued a third subpoena to OSU, seeking both records and

testimony (Forsythe Decl. ¶ 13; the “September 2015 Records and Testimony Subpoena,” Ex. C

to Forsythe Decl.). The testimony sought was largely duplicative of the March 2015 deposition

of OSU but included some new and overlapping categories of testimony.2 CrossFit also

requested eleven categories of documents, again largely duplicative of the 2014 Records

subpoena with new and overlapping categories from a broader time range. (Exhibit B to

September 2015 Records and Testimony Subpoena at 5-6.)




2
  The new and overlapping categories of testimony included: (4) knowledge regarding an
Institutional Review Board process regarding the Devor Article and/or Devor Study; (8) an
article entitled “NSCA ‘CrossFit Study’ Fraud” by Russell Berger for CrossFit’s website in May
2013 and a transcribed phone call from April 2013 between Russell Berger and Steven Devor;
(9) a CHAMP/ACSM Conference and Paper and communications related thereto, (10) an
Erratum related to the Devor Article; and (11-15) communications with participants in the Devor
Study, the NSCA, Dr. Kraemer, the Devor Authors, or any editors, reviewers, or other individual
who reviewed the Devor Article prior to publication concerning the Devor Article, the Devor
Study, CrossFit, high-intensity training programs, the CHAMP/ACSM Paper, and/or the
CHAMP/ACSM Conference. (Exhibit A to September 2015 Records and Testimony Subpoena at
3-5 (List numbers correspond to the numbered areas of examination from the testimony portion
of the 2015 Records and Testimony Subpoena).)

                                              3
012434\000012\4009905.7
 Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 9 of 27 PAGEID #: 9




        For the next two months, OSU worked extensively in good faith and expending

considerable resources to reach a resolution with CrossFit, including exchanging multiple drafts

of declarations to be signed by OSU personnel in an effort to provide CrossFit the testimony it

was seeking without OSU submitting to a second 30(b)(6) deposition. (Forsythe Decl. ¶ 15 &

Ex. D at 5-54.) As part of those discussions, CrossFit’s counsel accused OSU of failing to

produce all responsive documents in response to the September 2014 subpoena, pointing to

emails created after September 2014 as alleged proof. (Forsythe Decl. Ex. D at 48-54.) On

December 18, 2015, OSU’s counsel sent CrossFit’s counsel a letter stating that it appeared the

parties had come to a stalemate on the deposition/declarations and producing to CrossFit the five

emails CrossFit already had in its possession in order to put to rest CrossFit’s claims that OSU

had not produced them. (Forsythe Decl. ¶ 15 & Ex. E.) After sending this letter, OSU did not

receive any further correspondence from CrossFit regarding testimony in response to the

September 2015 Records and Testimony Subpoena. (Forsythe Decl. ¶ 15.)

    C. CrossFit’s Fourth Subpoena to OSU—May 2017

        On May 4, 2017, CrossFit issued a fourth subpoena to OSU, seeking further records and

testimony (the “2017 Records and Testimony Subpoena” (Caryer Decl. ¶ 6 & Ex. 1)) from OSU

by May 24, 2017. This subpoena sought 19 categories of documents that were largely duplicative

of CrossFit’s three prior subpoenas to OSU, while adding new and overlapping categories.3

CrossFit also sought yet another redundant corporate witness deposition.



3 The new and overlapping categories included documents related to: (1)(a) media inquiries and
responses; (7) disciplinary measures considered, proposed, or imposed; (8) whether equipment
used during the Devor Study was funded through federal grant money; (10) agreements related to
Dr. William Kraemer and CrossFit; (11) OSU’s settlement of a Court of Claims lawsuit brought
by the owner of the gym where the Devor Study was conducted; (18) Coca-Cola and NSCA; and
(19) Coca-Cola and any Devor Author. (2017 Records and Testimony Subpoena, Attachment#3
at 3-6 (list numbers correspond to record request numbers).)

                                               4
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 10 of 27 PAGEID #: 10




        On May 18, 2017, the OAG sent a letter objecting that CrossFit’s subpoena was vague,

overly broad, and unduly burdensome, sought discovery of information that was not relevant to

the litigation or likely to lead to information relevant to the case, and contemplated expensive

search, retrieval, review, and production efforts that OSU lacked the manpower and financial

resources to undertake, and which would impose unfair and inappropriate burdens on OSU.

(Caryer Decl. ¶ 7; Letter from Caryer to Danzig (May 18, 2017), Caryer Decl. Ex. 2) Further, the

subpoena sought student specific information that is protected from disclosure by FERPA and

other information that may be highly confidential, privileged, and/or proprietary. Id. OSU

informed CrossFit that it does not possess personnel and other resources sufficient to engage in

the extensive information gathering expedition proposed by the subpoena, nor to deploy the

FERPA notice effort that would be required to disclose the volume of student-specific

information requested. Id.

        The OAG and CrossFit’s counsel met and conferred, agreeing that OSU would produce

certain additional documents on a rolling basis. (Caryer Decl. ¶ 8.) On June 23, 2017, OSU

produced documents. Id. at ¶ 9. CrossFit’s counsel complained about the form in which they

were produced and asked the OAG to re-produce them; OSU agreed. Id. at ¶ 10. The OAG and

CrossFit’s counsel continued to meet and confer in order to meet CrossFit’s demands and limit

the burden on OSU. Id. at ¶ 11. OSU provided two additional productions in August 2017, and a

fourth production on September 19, 2017. Id. at ¶ 12. An additional collection of documents

identified by OSU contained potentially privileged NSCA materials. Id. at ¶ 13. After briefing

and in camera review, the Franklin County Court of Common Pleas granted NSCA’s motion to

quash because the documents sought by CrossFit were protected by attorney-client privilege and




                                               5
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 11 of 27 PAGEID #: 11




work product doctrine. Id.; Decision and Entry, Franklin Cty. C.P., No. 17MS315 (Jul. 10, 2018)

(attached as Ex. H to Kaplan Decl.).

    D. CrossFit’s Fifth Subpoena to OSU—March 2018

        In February 2018, CrossFit issued a fifth subpoena to OSU requesting further production

of records by March 19, 2018 (the “March 2018 Records Subpoena” (attached as Ex. 4 to Caryer

Decl.)). (Caryer Decl. ¶ 14.) This subpoena contained 22 requests for documents and

communications regarding eleven individuals. (Attachment #3 to March 2018 Records Subpoena

3-5.) The OAG sent a letter to CrossFit’s counsel objecting for reasons similar to those in OSU’s

May 2017 objection letter. (Caryer Decl. ¶ 15; Objection Letter (March 13, 2018), Caryer Decl.

Ex. 5.) While preserving these objections, OSU produced additional documents on March 21,

2018. (Caryer Decl. ¶ 16.)

    E. The Operative Subpoenas: CrossFit’s Sixth and Seventh Subpoenas to OSU—
       October and November 2018

        In July 2018, CrossFit’s counsel once again sought third-party discovery from OSU,

alleging OSU had failed to preserve one email and attachment that CrossFit already received in

an NSCA production. (Caryer Decl. ¶ 17; email from Nahama to Caryer (Jul. 10, 2018), Caryer

Decl. Ex. 6) This email is a chain from July 2015 and was created after OSU finished responding

to CrossFit’s first two subpoenas and before CrossFit served its third subpoena on OSU. (Caryer

Decl. ¶ 18 & Ex. 6.) Although this email chain could have been deleted while OSU was under no

obligation to respond to any outstanding CrossFit subpoena, CrossFit’s counsel insisted further

and more intrusive discovery was required to determine why this email was not produced—even

though CrossFit had the email in its possession. Id.

        In particular, CrossFit demanded that its forensic investigator, Stroz, be permitted to

conduct an investigation of OSU’s computer systems and email servers. (Caryer Decl. ¶ 19,


                                                 6
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 12 of 27 PAGEID #: 12




email from Nahama to Caryer (Jul. 27, 2018), Caryer Decl. Ex. 7.) The OAG requested that

CrossFit provide any court documents authorizing CrossFit to collect documents directly from

OSU servers without OSU first reviewing documents for responsiveness or privilege. (Caryer

Decl. ¶ 20; Caryer email to Nahama (Jul. 30, 2018), Caryer Decl. Ex. 8.) Because no such order

exists, CrossFit instead pointed to an order authorizing collection of data from NSCA’s servers,

which CrossFit’s counsel misrepresented as applying to OSU. (Caryer Decl. ¶ 21; Nahama email

to Caryer (Jul. 30, 2018), Caryer Decl. Ex. 9; see also Sanctions Order 10:22-23 (attached as

Exhibit 1 to November 2018 Records Subpoena) (“Plaintiff shall commission a neutral forensic

analysis of the NSCA’s servers . . . .” (emphasis added)).) Based on the Sanctions Order against

NSCA, CrossFit demanded that OSU give Stroz “access [to] Dr. William Kraemer and Joan

Kraemer’s (1) OSU email accounts; (2) any related OSU repositories where the Kraemers may

have kept responsive documents, and (3) their electronic devices (including cell phones), for

purposes of completing its evaluation of the relevant issues.” Id. CrossFit maintains that it is

entitled to seize OSU documents and data outside the normal scope of third-party discovery

because the Kraemers conducted NSCA business using their OSU email accounts. Id. CrossFit

acknowledges, however, that OSU has an “interest in protecting any student-related or otherwise

propriety information on these devices, email accounts and repositories that OSU believes cannot

be meaningfully addressed under the protective order” in the Federal Case. Id.

        In September 2018, after CrossFit refused OSU’s offer to produce additional documents

after reviewing the materials on the myriad servers and accounts targeted by CrossFit to insure

they were responsive to CrossFit’s subpoena and to remove FERPA protected and

privileged/confidential material prior to seizure by Stroz, CrossFit’s counsel threatened OSU

with yet another subpoena and corporate deposition, all based upon the single July 2015 email



                                               7
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 13 of 27 PAGEID #: 13




that it already possessed. (Caryer Decl. ¶ 22; Caryer email to Nahama (Sept. 13, 2018), Caryer

Decl. Ex. 10.)

        1. The Sixth Subpoena—for Testimony Under Rule 30(b)(6)

        On October 2, 2018, CrossFit served OSU with its sixth subpoena, the October 2018

Testimony Subpoena. This subpoena demands another OSU corporate witness deposition

covering 17 “discovery on discovery” topics related to OSU’s document retention policies for a

period of over ten years and its compliance with CrossFit’s five prior subpoenas. (Exhibit A to

October 2018 Testimony Subpoena.)

        CrossFit and OSU proceeded in their discussions, turning to a proposal where OSU

would run modified document searches with additional search term variations in exchange for a

withdrawal of this subpoena. (Caryer Decl. ¶ 30; Nahama email to Caryer (Sept. 20, 2018),

Caryer Decl. Ex. 16.) On October 8, 2018, one of CrossFit’s attorneys thanked the OAG for its

time devoted to this process and provided OSU a list of 39 “updated terms” to be run on 17

custodians for the date range January 1, 2008 to July 19, 2017. (Caryer Decl. ¶ 32; Harris email

to Caryer (Oct. 8, 2018), Caryer Decl. Ex. 18.) This included a “search string” for OSU to paste

into the Office 365 search tool when performing additional searches of OSU’s servers. Id.

        On October 20, 2018, CrossFit emailed the OAG a copy of the October 2018 Scheduling

Order, noting that Stroz told the California federal court that it was communicating with “the

Ohio Attorney General’s Office to authorize” collections—which CrossFit’s counsel asserted

was a court order requiring OSU to provide Stroz direct access to OSU’s computer systems.

(Caryer Decl. ¶ 33; Nahama email to Caryer (Oct. 20, 2018) Caryer Decl. Ex. 19.) CrossFit

threatened “immediate Court intervention if OSU does not cooperate,” and demanded that OSU

allow Stroz to image the Kraemers’ cell phones (which contain OSU email data) without any



                                               8
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 14 of 27 PAGEID #: 14




prior OSU review for relevance, FERPA compliance, or other privilege from disclosure. Id. The

OAG maintained that direct access to OSU’s computer systems would not be permitted because

of FERPA protections and other reasons. (Caryer Decl. ¶ 34; Caryer email to Nahama (Oct. 24,

2018), Caryer Decl. Ex. 20.)

        On the morning of November 1, 2018, the OAG informed CrossFit that the new search

protocol returned 110,577 emails for 14 custodians. (Caryer Decl. ¶ 35; Caryer email to Nahama

(Nov. 1, 2018), Caryer Decl. Ex. 21.) Given the document volume, the OAG would not be able

to complete its review within the one-week timeframe it had earlier anticipated and would

instead provide rolling productions. (Caryer Decl. ¶¶ 35-37; emails between Caryer and Nahama,

Caryer Decl. Exs. 21-23.) Later that day, the OAG responded to CrossFit’s relentless demands

for direct access to OSU’s computer systems by expressing desire “to cooperate and provide

CrossFit with the records it seeks, but . . . wondering if there is any way to do so without

allowing a third-party to image OSU repositories.” (Caryer Decl. ¶ 38; Caryer email to Nahama

(Nov. 1, 2018), Caryer Decl. Ex. 24.) CrossFit refused. (Caryer Decl. ¶ 39; Nahama email to

Caryer (Nov. 1, 2018), Caryer Decl. Ex. 25 (“We will stand firm on this position.”); Caryer Decl.

¶ 40; Deagle email to Caryer (Nov. 1, 2018), Caryer Decl. Ex. 26 (“The short answer to your

question . . . is no. . . . If OSU will not agree, we will seek a Court order compelling disclosure to

Stroz.”).)

        CrossFit’s increasingly burdensome and ever-expanding demands grew to the point

where OSU and the OAG determined the University needed to hire outside counsel. On

November 6, 2018, the OAG informed CrossFit that “OSU is in the process of hiring outside

counsel because I am unable to give this matter the attention it deserves.” (Caryer Decl. ¶ 41;

Caryer email to Nahama (Nov. 6, 2018), Caryer Decl. Ex. 27) On November 8, 2018, Tucker



                                                  9
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 15 of 27 PAGEID #: 15




Ellis LLP, took over the meet and confer efforts with CrossFit. (Kaplan Dec., ¶ 2.) During meet

and confer negotiations by phone and email over the following weeks, CrossFit’s counsel

maintained CrossFit’s position that nothing short of allowing Stroz direct access to image OSU

computer systems and servers—including copying documents irrelevant to CrossFit’s litigation

against NSCA and documents containing FERPA-protected information—would satisfy

CrossFit. (Kaplan Decl. ¶ 3; Kaplan-Nahama email chain (Nov. 10, 2018), Kaplan Decl. Ex. A at

1 (“If OSU decides to change gears and obstruct Stroz’s access to Dr. Kraemer’s NSCA records,

we have no choice but to proceed with depositions and motions practice . . . .”).) CrossFit’s

counsel also amplified its threats, issuing preservation demands to Tucker Ellis and the Ohio

Attorney General’s Office covering communications with their client, OSU, and making

unsubstantiated allegations of malfeasance against them. (Kaplan Decl. ¶ 4; Nahama emails to

Kaplan (Nov. 28-29, 2018), Kaplan Decl. Ex. B.) OSU and its counsel understand these

statements to be implied threats that CrossFit would next be seeking discovery on discovery from

the Ohio Attorney General’s Office and Tucker Ellis in addition to OSU. (Kaplan Decl. ¶ 4.)

        2. The Seventh Subpoena—Seeking Direct Access to OSU’s Servers for Records

        On November 15, 2018, CrossFit served its seventh subpoena on OSU (the November

2018 Records Subpoena). Although the OAG had previously explained to CrossFit and its

counsel that FERPA prohibits such access, the subpoena demands that OSU provide Stroz direct

access to copy OSU’s computer servers with no prior document review for relevancy, FERPA

compliance, or other privilege by OSU. Specifically, the subpoena demands that Stroz be

permitted to image all OSU repositories, devices, and sources of ESI used by OSU Professor

William Kraemer or his assistant, Joan Kraemer, to conduct NSCA business. (Exhibit A to

November 2018 Records Subpoena.)



                                              10
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 16 of 27 PAGEID #: 16




        As part of the meet and confer process, Tucker Ellis sent CrossFit’s counsel a Rule

45(d)(2)(B) letter on November 26, 2018, objecting to CrossFit’s distortion of the record, unfair

accusations of non-compliance, and failure to address (1) the undue burden and significant

expense that a forensic analysis of OSU’s computer systems would impose on OSU, and

(2) FERPA’s prohibition of OSU granting CrossFit and Stroz unfettered access to OSU data

without advance notice to affected students and/or parents. (Kaplan Decl. ¶ 5; Objection Letter at

3 (Nov. 26, 2018), Kaplan Decl. Ex. C.).) The letter further objected that CrossFit had offered no

viable solution on how CrossFit’s subpoena could be executed in a FERPA-compliant manner

and that CrossFit’s only suggestion was for OSU to violate FERPA by allowing Stroz to seize

records. Id. OSU closed its letter offering a compromise solution to provide a final, limited round

of discovery that would end third-party discovery on OSU once and for all. Id. at 4-5.

        CrossFit and OSU counsel met and conferred on this proposal on November 26 and 27.

(Kaplan Decl. ¶ 6.) After not hearing back from CrossFit or Stroz for over a week, OSU reached

out to CrossFit regarding the proposal and to confirm that the December 10, 2018, deposition

date the parties reserved was continued due to the ongoing meet and confer. (Kaplan Decl. ¶ 7.)

CrossFit’s counsel responded, confirming that the deposition would not go forward and issuing a

renewed set of threats regarding a motion to compel, accusations of malfeasance, and suggesting

ever-expanding discovery on discovery against counsel and OSU. (Kaplan Decl. ¶ 8; Kaplan-

Nahama email chain (Dec. 7, 2018), Kaplan Decl. Ex. E.) Stroz also indicated it was not capable

of providing OSU necessary FERPA assurances and suggested it would be better if OSU retained

a separate e-discovery vendor. (Kaplan Decl. ¶ 9; Aquilina email to Kaplan (Dec. 7, 2018),

Kaplan Decl. Ex. F.)




                                                11
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 17 of 27 PAGEID #: 17




          In response to these ongoing threats and the growing expense to OSU caused by

CrossFit’s lengthy and abusive meet and confer process, OSU is compelled to move this Court

for an Order quashing these subpoenas under Rule 45(D)(3) and a Protective Order under Rule

26(c) that forbids any further 30(b)(6) deposition of OSU.

    II.      LAW AND ARGUMENT

          Rule 45 allows parties to a legal action to command a non-party to testify at a deposition

and produce documents and electronically stored information, but parties are required by the

Rule to “take reasonable steps to avoid imposing undue burden or expense on a person subject to

the subpoena.” Fed. R. Civ. P. 45(d)(1). Upon a timely motion, a court “must quash or modify a

subpoena” that “requires disclosure of privileged or other protected matter” or “subjects a person

to undue burden.” Fed. R. Civ. P. 45(d)(3)(A).

    A. The November 2018 Records Subpoena must be quashed because complying with it
       would violate FERPA and impose an undue burden on OSU.

          1. Complying with CrossFit’s subpoena would violate FERPA.

          CrossFit has taken a hard line that OSU must turn over entire document repositories and

allow imaging of its computer systems and servers, which would require disclosure of student

records and information in violation of FERPA. Under FERPA, OSU may not release

educational records or personally identifiable student information except in limited

circumstances. 20 U.S.C. § 1232g(b). Universities can release this information when “[t]he

disclosure is to comply with a judicial order or lawfully issued subpoena,” 34 CFR

§ 99.31(A)(9)(i); however, the institution must first make “a reasonable effort to notify the parent

or eligible student of the order or subpoena in advance of compliance, so that the parent or

eligible student may seek protective action,” 34 CFR § 99.31(A)(9)(ii).




                                                 12
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 18 of 27 PAGEID #: 18




        OSU must agree to comply with FERPA as a condition of accepting federal funding.

(Declaration of Jack D. Miner ¶ 4 (attached as Exhibit F).) Approximately 29% of OSU’s

operating revenue for the 2017-2018 academic year came from federal funding, and this funding

would be jeopardized if OSU fails to comply with FERPA. Id. OSU therefore takes its FERPA

compliance obligations very seriously. Id. at ¶ 5.

        FERPA prevents OSU from granting CrossFit access to the servers requested by CrossFit

until OSU has first reviewed each of the documents on those servers for FERPA-protected

information and given affected students written notice and an opportunity to file an objection or

motion to quash. 34 C.F.R. § 99.31(a)(9)(ii). As issued, CrossFit’s subpoena would require (and

its counsel has demanded throughout meet and confer) that OSU data be turned over wholesale

without prior OSU review and advance notice to students. This would require OSU to violate

FERPA and jeopardize its federal funding. CrossFit’s subpoena must be quashed under

Fed. R. Civ. P. 45(d)(3)(A) because it requires disclosure of protected material and imposes an

undue burden on OSU.

        2. Even if CrossFit would permit OSU to review all documents contained in the
           computer systems subject to the subpoena, the overly broad document requests
           and required FERPA review would impose undue burden on OSU.

        Because CrossFit refuses to limit its subpoena to documents relevant to its dispute with

NSCA, it seeks documents that are not relevant to its lawsuit and not subject to discovery under

Rule 26(b)(1). The demand for irrelevant documents contained on entire servers at OSU is

unequivocally not proportional to the needs of CrossFit’s case. The relevance and proportionality

limitations built into Rule 26 are especially important here. Even assuming CrossFit would

permit OSU to conduct an appropriate FERPA review and provide students the notice required

by federal law, that process would be unduly burdensome on OSU and grossly disproportionate



                                                13
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 19 of 27 PAGEID #: 19




to CrossFit’s needs for its lawsuit against NSCA—all the more so because CrossFit insists on

imposing these burdens to obtain irrelevant documents that are not subject to discovery.

        Indeed, CrossFit has not been able to articulate why it needs access to OSU’s servers to

prepare its case for trial. (Kaplan Decl. ¶ 10) OSU’s counsel asked CrossFit to identify what

issues it needed additional discovery on for trial while meeting and conferring. Id. CrossFit’s

counsel could not identify any issue or fact; rather, he merely reiterated that access was

necessary so the investigation authorized by the California federal court into NSCA’s servers

could be completed. Id. CrossFit has already received thousands of documents in response to five

subpoenas and it is simply not proportional to the needs of its case to burden OSU further.

Indeed, CrossFit already received seventeen evidentiary sanctions against NSCA, including

adverse inference instructions to be given to the jury. See Sanctions Order 11:21-13:15 (attached

as Exhibit 1 to November 2018 Records Subpoena). The further burden on OSU is simply not

warranted, especially since CrossFit has not reasonably particularized its requests or tailored

them to the issues. Nor has it taken its obligation to craft a subpoena to avoid undue burden into

account in light of the FERPA prohibitions that it is well aware of.

        For OSU to comply with a subpoena under FERPA, it first identifies all responsive

records containing FERPA-protected information and then makes reasonable efforts to provide

advance notice so that each affected student can take protective action before their records are

released. (Miner Decl. ¶ 6.) OSU’s FERPA notification process includes the following steps:

        a.       OSU’s Office of Legal Affairs (“OLA”) reviews each responsive record to
                 determine if it contains any FERPA-protected information. This often requires
                 consultation with various OSU units and multiple people.
        b.       If personally identifiable student information is found, the OLA consults with the
                 Registrar’s Office, which identifies the precise student identified in the record.
        c.       The Registrar’s Office provides the OLA with the student’s contact information
                 so that proper notice can be provided to the student.


                                                 14
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 20 of 27 PAGEID #: 20




Id. at ¶ 7. This process is often complicated by the fact that OSU’s student database contains

over 960,000 students. Id. at 3, n.1. Identifying which precise student’s information is contained

in a given record can be difficult if the student has a common name or the record contains only

part of a student’s name along with other personally identifiable information. Id. Even in these

cases, OSU must make reasonable efforts to identify and notify the appropriate student. Id.

        After FERPA notices are sent, roughly 20% of notice recipients contact OSU for more

information. Id. ¶ 9. OSU handles these inquiries with great sensitivity to explain why student

information is being disclosed, often having to clarify that a student’s protected information has

not been mishandled. Id. Students often have questions about the lawsuit, whether the student is

being sued, whether the student must hire a lawyer, when their information is being released, and

their privacy in general. Id. Responding to these questions is time consuming and diverts OSU

resources away from the regular operation of the University’s educational mission. Id. at ¶ 10.

        Because CrossFit seeks disclosure of entire OSU computer systems and email accounts,

the documents sought would likely contain a substantial number of FERPA-protected records.

Under FERPA, a student’s education records include any “records that are directly related to a

student and maintained by an educational agency or institution.” 20 U.S.C. 1232g(a)(4); 34 CFR

§ 99.3. As the Ohio Supreme Court held, “the plain language of the statute does not restrict the

term ‘education records’ to ‘academic performance, financial aid, or scholastic performance.’

Education records need only ‘contain information directly related to a student’ and be

‘maintained by an educational agency or institution’ or a person acting for the institution.” State

ex rel. ESPN v. Ohio State Univ., 132 Ohio St. 3d 212, 2012-Ohio-2690, 970 N.E.2d 939, ¶ 30.

        Any record maintained by OSU that contains personally identifiable information about a

student is protected by FERPA. Personally identifiable information is defined broadly to include



                                                15
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 21 of 27 PAGEID #: 21




the student’s name, address, any personal identifier such as a social security number, and any

“other information that, alone or in combination, is linked or linkable to a specific student and

would allow a reasonable person in the school community who does not have personal

knowledge of the relevant circumstances, to identify the student with reasonable certainty.” 34

C.F.R. § 99.3; see also FERPA, 73 Fed. Reg. 74806, 74831 (Dec. 9, 2008) (“[I]nformation such

as address, date and place of birth, race, ethnicity, gender, physical description, disability,

activities and accomplishments, disciplinary actions, and so forth, can indirectly identify

someone.”).

        For OSU to produce the troves of documents requested in CrossFit’s subpoena in a

FERPA-compliant manner, OSU would have to review each and every document that would be

seized by CrossFit (before the seizure), identify records that contain personally identifiable

student information, and identify and notify all affected students. (Miner Decl. ¶ 12.) This

process would take considerable time, require intensive review by OSU staff, and also likely

require significant consultation with the owner of the record (OSU department or school) to

determine if personally identifiable information relates to a student, employee, staff member, or

non-affiliated individual. Id. Given the potential volume of material in the data sources sought by

the subpoena, it likely would be impossible for OSU staff to review each individual record and

provide the required FERPA notices in any meaningful time frame. Id. at ¶ 13.

        CrossFit’s subpoena requires disclosure of protected matter, seeks documents that are not

relevant or proportional to its case, and does not take reasonable steps to avoid imposing undue

burden and expense on OSU. See Fed. R. Civ. P. 26(b)(1), 45(d)(3)(A)(iii)-(iv). This Court must

quash CrossFit’s November 2018 Records Subpoena to enforce OSU’s FERPA-compliance




                                                16
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 22 of 27 PAGEID #: 22




obligations, protect the educational privacy rights of OSU students and parents, and avoid undue

burden and expense on OSU.

    B. The November 2018 Records Subpoena must be quashed because CrossFit’s
       demand for “Repositories and Devices” imposes undue burden and expense.

        OSU has already responded to five CrossFit subpoenas since 2014 in the California

Federal and State Cases. CrossFit now commands OSU to turn over for forensic imaging “all

Repositories and Devices” in OSU’s possession, custody, and control “to identify any issues

Related To preservation or spoliation, consistent with” a sanctions order issued in the Federal

Case against NSCA (not OSU). (See November 2018 Records Subpoena, Ex. A at 3.) CrossFit

further commands OSU to turn over all “repositories,”4 devices, and ESI sources used by an

OSU professor and his assistant. Id. at 3-4.

        CrossFit’s request is neither tailored to relevant evidence nor proportional to the needs of

its case. Fed. R. Civ. P. 26(b)(1). The subpoena seeks wholesale turnover of any OSU network

drive, device, or server that ever contained or transmitted a single document or communication

related to NSCA—even if wholly unrelated to the California Federal case and the soon-to-be-

dismissed State case. CrossFit has made no attempt to exclude capturing irrelevant documents,

knowing full well that the scope of its requests would capture irrelevant documents from the

Kraemers and other OSU faculty, staff, and students—individuals who have no conceivable

connection to CrossFit’s litigation.


4
  As an example of the excessive breadth of the November 2018 Records Subpoena, CrossFit
defines “repository” to include “all data sources and repositories of any ESI and hard-copy
documents, including OSU servers, server backups, cloud-based storage, hard-copy repositories
by location, laptops, mobile phones, external media . . . , cloud storage (personal email, social
media, etc.), databases, and any other physical or virtual ESI storage location which is accessible
to Dr. William Kraemer or Joan Kraemer.” This definition is both vague (it contains the term
“repository” in its definition of “repository”) and unduly broad. By this definition, OSU must
turn over for imaging any electronic or hard copy storage location, drive, device, or facility for
all of OSU if either of the Kraemers once used it in any way remotely related to NSCA.

                                                17
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 23 of 27 PAGEID #: 23




        CrossFit is attempting to treat OSU as nothing more than an extension of NSCA and

apply the Sanctions Order against NSCA to OSU. Whatever sanctions were ordered against

NSCA, CrossFit cannot use that Order as a club against a non-party. This Court should quash the

November 2018 Records Subpoena to protect OSU from the undue burden posed by CrossFit’s

excessive and harassing document demands. Fed. R. Civ. P. 26(b)(1), 45(d)(1) & (3)(A)(iv).

    C. CrossFit’s subpoena for a second 30(b)(6) deposition without leave of court must be
       quashed, and OSU is entitled to a protective order.

        CrossFit previously sought, and OSU previously produced for deposition, a corporate

designee witness under Rule 30(b)(6). Because CrossFit does not have leave of court for a

second Rule 30(b)(6) deposition of OSU, the October 2018 Testimony Subpoena violates Rule

30(a)(2)(A)(ii). See Moore’s Federal Practice, § 30.05[1][c] at 30-30.3 (3d ed. 2005) (“The rule

requiring leave of court to take a second deposition applies to an entity that is deposed pursuant

to Rule 30(b)(6). Even though a party may be deposing a different corporate representative, it is

still seeking a ‘second’ deposition of the entity.”); see also Duran v. Sara Lee Corp., No. 1:11-

CV-313, 2013 WL 12308200, *2 (W.D. Mich. May 3, 2013) (explaining that because a court

must “affirmatively allow discovery beyond specified limits,” successive 30(b)(6) depositions

are not permitted without leave of court.) This Court recently held the law was “clear” that leave

of court is required when “the person to be examined already has been deposed in the case,”

including for a 30(b)(6) deposition. DRFP, LLC v. Republica Bolivariana de Venezuela, No.

2:04-cv-793, 2015 WL 5244440, *1-2 (S.D. Ohio Sept. 9, 2015) (quoting Fresenius Medical

Care Holdings, Inc. v. Roxane Laboratories, Inc., 2007 WL 764302 (S.D. Ohio Mar. 9, 2007)).

Leave is not permitted if the second deposition would be unnecessarily cumulative, the

requesting party has had other opportunities to obtain the same information, or the burden of a

second deposition outweighs the potential benefit. Id.


                                               18
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 24 of 27 PAGEID #: 24




        Here, CrossFit seeks a second deposition of a non-party to advance a “discovery on

discovery” battle with NSCA. There is no basis for discovery on discovery from OSU. “When

discovery sought is collateral to the relevant issues (i.e., discovery on discovery), the party

seeking the discovery must provide an adequate factual basis to justify the discovery and the

Court must closely scrutinize the request in light of the danger of extending the already costly

and time-consuming discovery process ad infinitum.” Winfield v. City of New York, No. 15-cv-

05236, 2018 WL 840085, at *3 (S.D.N.Y. Feb. 12, 2018) (quotation marks in original omitted).

        CrossFit rationalizes its successive deposition demand with a single email that already

was produced by NSCA and not included in OSU’s production in response to a subpoena issued

three months after the email was received (during which time the email permissibly could have

been deleted). (See October 2018 Testimony Subpoena, Ex. A at 6:27-7:5; Caryer Decl. ¶¶ 17-

22.) Importantly, OSU was not under any duty to preserve the email in question when it was

received. See Swetlic Chiropractic & Rehabilitation Center, Inc., v. Foot Levelers, Inc., (S.D.

Ohio Apr. 27, 2016) 2016 WL 1657922 at *3 (“In contrast with the parties to the litigation, non-

party WestFax does not have a duty to preserve information absent a court order.”). And

CrossFit already received the email from NSCA. See generally Callidus Capital Corp. v. FCA

Group, No. 14-10484, 2018 WL 1556231, *1 (E.D. Mich. Mar. 30, 2018) (noting that under

Rule 26(b)(2)(C) discovery “is not permitted when ‘it is unreasonably cumulative or duplicative,

or can be obtained from some other source that is more convenient, less burdensome, or less

expensive’” (alteration marks in original omitted)). Further, CrossFit’s bid for discovery on

discovery against OSU, based on a single email chain, is “neither relevant to a claim or defense

in the litigation nor proportional to the needs of the case” See Commins v. NES Rentals Holdings,

Inc., No. 3:16CV-00608, 2018 WL 3186983, *9 (W.D. Ky. June 28, 2018); Martin v. Allstate



                                               19
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 25 of 27 PAGEID #: 25




Ins. Co., 292 F.R.D. 361, 364 (N.D. Tex. Apr. 4, 2013) (denying Rule 30(b)(6) deposition where

topics sought discovery on discovery, including document retention polices, efforts in

responding to discovery, and efforts to preserve documents, because such topics were “overbroad

and irrelevant.”). Deposition testimony about what OSU did to comply with discovery in this

action is simply not relevant to the claims CrossFit has against NSCA—claims for which it

already has been awarded adverse inference instructions due to NSCA’s discovery failures.

    III.      CONCLUSION

           CrossFit’s attempt at a second 30(b)(6) deposition is only one component of an abusive

and harassing fishing expedition in CrossFit’s litigation against NSCA that would impose

significant burden and expense on nonparty OSU. Not satisfied with its expansive and

burdensome requests, CrossFit’s counsel has also threatened OSU, the Ohio Attorney General’s

Office, and Tucker Ellis with motions to compel, accusations of malfeasance, and baseless

preservation demands.

           Only court intervention can put an end to CrossFit’s hyper-aggressive discovery.

CrossFit’s sixth and seventh subpoenas to nonparty OSU are improper and overly broad and

would impose undue burden and expense, require OSU to violate FERPA, and violate the

educational privacy rights of OSU students and parents. OSU seeks protection from this Court

and respectfully requests an order quashing CrossFit’s October 2018 Testimony and November

2018 Records Subpoenas and a protective order forbidding further 30(b)(6) depositions of OSU.




                                                 20
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 26 of 27 PAGEID #: 26




Dated: December 14, 2018               Respectfully submitted,


                                       /s/Scott J. Stitt
                                       Scott J. Stitt (0073943)
                                       TUCKER ELLIS LLP
                                       175 S. Third St., Suite 520
                                       Columbus, OH 43215
                                       Tel: 614.358.9304
                                       Fax: 614.358.9712
                                       E-mail: scott.stitt@tuckerellis.com

                                       Trial Attorney for Non-Party
                                       The Ohio State University


                                       Jeffrey C. Sindelar Jr. (0084252)
                                       TUCKER ELLIS LLP
                                       950 Main Avenue, Suite 1100
                                       Cleveland, OH 44113-7213
                                       Tel: 216.592.5000
                                       Fax: 216.592.5009
                                       E-mail: jeffrey.sindelar@tuckerellis.com

                                       Attorneys for Non-Party
                                       The Ohio State University




                                      21
012434\000012\4009905.7
Case: 2:18-mc-00047-MHW-EPD Doc #: 1 Filed: 12/14/18 Page: 27 of 27 PAGEID #: 27




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 14, 2018, a copy of the foregoing was filed with the

Court electronically and was served on the following counsel by first-class mail pursuant to

Fed. R. Civ. P. 5(b)(2)(C):


Justin S. Nahama                                Micaela P.S. Banach
Stephanie Lee Cobau                             Ethan Thomas Boyer
Wynter L. Deagle                                James R Lance
Matthew Hrutkay                                 Genevieve Marie Ruch
Troutman Sanders LLP                            Steven Warde Sanchez
11682 El Camino Real, Suite 400                 Noonan Lance Boyer & Banach, LLP
San Diego, CA 92130                             701 Island Avenue, Suite 400
                                                San Diego, CA 92101
Alison Ann Grounds
Troutman Sanders                                Attorneys for Defendant National Strength and
600 Peachtree Street NE, Suite 3000             Conditioning Association
Atlanta, GA 30308-2216

David F. Kowalski
Latham and Watkins
12670 High Bluff Drive
San Diego, CA 92130

William O. Reckler
Paul A. Serritella
Latham and Watkins LLP
885 Third Avenue
New York, NY 10022

Daniel Scott Schecter
Latham and Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071-1560

Attorneys for Plaintiff CrossFit, Inc.


                                           /s/Scott J. Stitt
                                           One of the Attorneys for Non-Party
                                           The Ohio State University




                                              22
012434\000012\4009905.7
